Filed: September 20, 2012

            IN THE SUPREME COURT OF THE STATE OF OREGON

ANN SACKS TILE AND STONE, INC.;
CANAC KITCHENS US LIMITED;
and KOHLER RENTAL POWER, INC.,
                                                               Plaintiffs-Appellants,
      v.

DEPARTMENT OF REVENUE,
State of Oregon,
                                                             Defendant-Respondent.

                                 (TC 4879; SC S060039)

      En Banc

      On appeal from the Oregon Tax Court.*

      Henry C. Breithaupt, Judge.

      On Motion to Determine Jurisdiction filed March 22, 2012.

      Denise G. Fjordbeck, Assistant Attorney General, Salem, filed the motion and
response for respondent. With her were John R. Kroger, Attorney General, and Anna
M. Joyce, Solicitor General.

       James N. Westwood, Stoel Rives LLP, Portland, filed the response for
appellants. With him were Robert T. Manicke and Eric J. Kodesch, Portland, and
Hebert Odell, Philip Karter, and Steward Weintraub, Chamberlain, Ardlicka, White,
Williams & Martin, West Conshohocken, Pennsylvania.

      BALMER, C. J.

      The appeal is dismissed.

     *TC-RD 4879, 2011 WL 5967187 (Nov 29, 2011). General judgment entered
December 19, 2011.
 1                 BALMER, C. J.

 2                 Three parties -- Ann Sacks Tile and Stone, Inc.; Canac Kitchen US

 3   Limited; and Koehler Rental Power, Inc. (taxpayers) -- appealed directly to this court

 4   from a general judgment against them by the Oregon Tax Court. The Department of

 5   Revenue responded with a motion to determine jurisdiction, asking this court to

 6   determine whether a defect in the manner in which taxpayers had served their notice of

 7   appeal on the department deprived this court of authority to decide the appeal. Taxpayers

 8   assert that the defects do not deprive this court of jurisdiction. For the reasons that

 9   follow, we conclude that we lack jurisdiction. Accordingly, we dismiss the appeal.

10                 On December 19, 2011, the Tax Court entered a general judgment against

11   taxpayers and in favor of the department. (The substance of the Tax Court's ruling is not

12   relevant to the jurisdictional question at issue.) Taxpayers filed a notice of appeal with

13   this court on January 13, 2012. Regarding service, the notice of appeal stated that

14   taxpayers had served the notice of appeal on the attorneys for the department by using the

15   Oregon appellate court electronic filing system (eFiling system).1 The eFiling system

16   includes a function to electronically serve eFiled documents on other attorneys who are

17   registered with the system (eService). See ORAP 16.45(2)(a) (so noting). However,

            1
                   The notice of appeal asserts that taxpayers both filed and served the notice
     of appeal using the "Cm/ECF system." That acronym refers to the electronic filing
     system used by the federal judiciary, the "Case Management/Electronic Case Filing"
     system. See Case Management/Electronic Case Files, PACER,
     http://www.pacer.gov/cmecf/ (accessed Sept 11, 2012). There is no dispute, however,
     that taxpayers actually used the Oregon appellate court electronic filing system.




                                                1
 1   parties are not permitted to use eService to serve "initiating documents," which are

 2   defined to include notices of appeal. ORAP 16.45(3) ("Parties who electronically file

 3   initiating documents must accomplish service conventionally."); ORAP 16.05(9)

 4   ("'Initiating document' means any document that initiates a case, including but not limited

 5   to a notice of appeal * * *."). In fact, the appellate court electronic filing system will not

 6   allow eService of initiating documents.

 7                 Also on January 13, taxpayers sent a courtesy copy of the notice of appeal,

 8   by e-mail, to the department's attorneys. The department concedes that its attorneys

 9   timely received the e-mail. Taxpayers apparently did not attempt to serve the notice of

10   appeal by any other means before the time to complete service had expired.

11                 On March 22, 2012, the department filed with this court a motion to

12   determine jurisdiction. While the department acknowledged that it had received actual

13   notice of the filing of the notice of appeal, it noted that timely service was jurisdictional

14   and that the eService relied on by taxpayers was ineffective. Accordingly, the

15   department asserted that a "substantial question" existed as to the court's jurisdiction over

16   the appeal.

17                 Taxpayers responded that the courtesy e-mail on January 13 qualified as

18   service under the relevant statutes and rules. Alternatively, they maintained that they had

19   substantially complied with jurisdictional requirements because the department's

20   attorneys had actually received the e-mailed copy of the notice of appeal in a timely

21   fashion.

22                 We granted the department's motion to determine whether this court has

                                                2
 1   jurisdiction to hear this appeal and offered the parties an opportunity to further brief the

 2   question. Both parties declined to submit additional argument.

 3                 We begin our analysis of the jurisdictional question by first setting out the

 4   statutes requiring service of a notice of appeal. The appeal in this case is from a decision

 5   of the Oregon Tax Court. Although appeals from the Tax Court go directly to this court,

 6   they otherwise follow the same procedure as do appeals from a circuit court to the Court

 7   of Appeals. ORS 305.445.2 The general appellate provisions of ORS chapter 19 thus

 8   govern the requirements for this notice of appeal.

 9                 Under those provisions, a notice of appeal must be served on all parties

10   within 30 days after the date that the judgment at issue was entered. See ORS

11   19.240(2)(a) (requiring service); ORS 19.255(1) (establishing deadline).3 Timely service


            2
                   ORS 305.445 provides, in part:

                    "The sole and exclusive remedy for review of any decision or order
            of the judge of the tax court shall be by appeal to the Supreme Court. * * *
            Such appeals, and the review of final decisions and final orders of the tax
            court, shall be in accordance with the procedure in actions at law on appeal
            from a circuit court, but without regard to the sum involved."
            3
                   ORS 19.240 provides, in part:

                  "(2) The appeal shall be taken by causing a notice of appeal, in the
            form prescribed by ORS 19.250, to be served:

                  "(a) On all parties who have appeared in the action, suit or
            proceeding[.]"

                   ORS 19.255 provides, in part:

                   "(1) Except as provided in subsections (2) and (3) of this section, a



                                               3
 1   of the notice of appeal is necessary to this court's jurisdiction:

 2                  "(2) The following requirements of ORS 19.240, 19.250 and 19.255
 3          are jurisdictional and may not be waived or extended:

 4                 "(a) Service of the notice of appeal on all parties identified in the
 5          notice of appeal as adverse parties or, if the notice of appeal does not
 6          identify adverse parties, on all parties who have appeared in the action, suit
 7          or proceeding, as provided in ORS 19.240(2)(a), within the time limits
 8          prescribed by ORS 19.255."

 9   ORS 19.270(2)(a). See also ORS 19.270(1) (this court has jurisdiction "when the notice

10   of appeal has been served and filed as provided in ORS 19.240, 19.250 and 19.255").

11                 Those statutes address the timeliness of service. In this case, however, it is

12   the manner of service that is at issue. ORS 19.260(2) permits a notice of appeal to be

13   served by mail (first class, registered, or certified), and that statute further provides that

14   that form of service is effective on mailing.4 Otherwise, service generally may be

15   accomplished in the manner prescribed by ORCP 9 B. That conclusion derives from

16   ORS 19.500, which provides in part that, "[e]xcept as otherwise provided in this chapter,

17   when any provision of this chapter requires that a document be served and filed, the

18   document shall be served in the manner provided in ORCP 9 B on all other parties who

19   have appeared in the action, suit or proceeding[.]"


            notice of appeal must be served and filed within 30 days after the judgment
            appealed from is entered in the register."
            4
                   ORS 19.260 provides, in part:

                  "(2) Service of notice of appeal on a party * * * may be
            accomplished by first class, registered or certified mail. The date of serving
            such notice shall be the date of mailing."



                                                 4
 1                 ORCP 9 B, in turn, provides for a number of alternative means by which a

 2   party may serve a document:

 3          "Service upon the attorney or upon a party shall be made by delivering a
 4          copy to such attorney or party, by mailing it to such attorney's or party's last
 5          known address or, if the party is represented by an attorney, by telephonic
 6          facsimile communication device or e-mail as provided in sections F or G of
 7          this rule."

 8   Two of those prescribed methods of service are relevant in this case. One is by

 9   "delivering a copy" to the party or attorney. The rule defines "delivery of a copy" as

10   follows:

11          "Delivery of a copy within this rule means: handing it to the person to be
12          served; or leaving it at such person's office with such person's clerk or
13          person apparently in charge thereof; or, if there is no one in charge, leaving
14          it in a conspicuous place therein; or, if the office is closed or the person to
15          be served has no office, leaving it at such person's dwelling house or usual
16          place of abode with some person over 14 years of age then residing
17          therein."

18                 The other relevant means of service, if the party is represented by an

19   attorney, is "by * * * e-mail as provided in section[] * * * G of this rule." The provisions

20   of ORCP 9 G, however, limit the circumstances under which a party may serve a

21   document by e-mail. Specifically, there must be a written agreement between the parties'

22   attorneys allowing service by e-mail, as well as confirmation of receipt of the particular

23   e-mail involved:

24                 "Service by e-mail is prohibited unless attorneys agree in writing to
25          e-mail service. This agreement must provide the names and e-mail
26          addresses of all attorneys and the attorneys' designees, if any, to be served.
27           * * * Service is effective under this method when the sender has received
28          confirmation that the attachment has been received by the designated
29          recipient. Confirmation of receipt does not include an automatically
30          generated message that the recipient is out of the office or otherwise


                                               5
 1          unavailable."

 2   ORCP 9 G (emphasis added).

 3                 The department asserts -- and taxpayers do not dispute -- that the

 4   requirements of ORCP 9 G for service by e-mail have not been met: There is no written

 5   agreement between the attorneys for the department and the attorneys for taxpayers that

 6   allows service by e-mail. And, as we have already noted, the notice of appeal could not

 7   be served electronically by the appellate court eFiling system. See ORAP 16.45(3)

 8   (requiring conventional service for initiating documents). Taxpayers nevertheless offer

 9   two arguments why the courtesy copy of the notice of appeal that they e-mailed to the

10   department was adequate to confer jurisdiction on this court. First, taxpayers contend

11   that the e-mailed copy of the notice of appeal qualified as "service" under the general

12   provisions regarding delivery in ORCP 9 B. Second, taxpayers maintain that the e-

13   mailed courtesy copy constituted substantial compliance with the jurisdictional

14   requirements because the attorneys for the department received the electronic version of

15   the notice of appeal in a timely fashion.

16                 Before we turn to the arguments that taxpayers raise, however, we note a

17   preliminary issue that became apparent during our review of the relevant statutes.

18   Although ORS 19.270(2)(a) specifically makes the timeliness of service jurisdictional,

19   that statute does not cross-reference either ORS 19.260 or ORS 19.500, which govern the

20   manner of service. Therefore, the possibility exists that the manner of service is not

21   jurisdictional. As noted, the problematic issue in this case involves the manner of

22   service. If the manner of service is not jurisdictional, then we need proceed no further in

                                                 6
 1   considering the jurisdictional question.

 2                 This court's prior case law, however, leaves no doubt that appellate

 3   jurisdiction requires service of a notice of appeal in a particular manner. When the words

 4   in a statute have a well-defined legal meaning, we use that meaning in interpreting the

 5   statute. E.g., Gaston v. Parsons, 318 Or 247, 253, 864 P2d 1319 (1994) ("[W]ords in a

 6   statute that have a well-defined legal meaning are to be given that meaning in construing

 7   the statute."). As this court explained in another case involving the manner of service of

 8   an initiating document in the appellate courts, the term "service" has a well-defined legal

 9   meaning that necessarily imports formal requirements as to the method by which that

10   service occurs:

11          "Service is '[t]he formal delivery of a writ, summons, or other legal process'
12          or '[t]he formal delivery of some other legal notice, such as a pleading.'
13          Black's Law Dictionary 1399 (8th ed 2004). In other words, service is the
14          delivery of some sort of legal notice in some formal manner. * * * To
15          serve is '[t]o make legal delivery of (a notice or process)' or '[t]o present (a
16          person) with a notice or process as required by law.' Id. Implicit in that
17          definition is the assumption of legal requirements as to how the delivery is
18          to take place."

19   Wal-Mart Stores, Inc. v. City of Central Point, 341 Or 393, 398, 144 P3d 914 (2006)

20   (emphasis and most alterations in original) (applying that definition to ORS 197.850(4)

21   and concluding that Court of Appeals lacked jurisdiction over petition for judicial review

22   of Land Use Board of Appeals order when petitioner had served petition by first-class

23   mail, rather than by certified or registered mail as prescribed by statute). "When read

24   together, the applicable statutes illustrate that the legislature intended to premise appellate

25   jurisdiction under ORS chapter 19 on proper service of [the] notice [of appeal], and they


                                                7
 1   also underscore the fact that the legislature created a mandatory procedure for

 2   effectuating such service." McCall v. Kulongoski, 339 Or 186, 195, 118 P3d 256 (2005)

 3   (emphasis added); see Wal-Mart, 341 Or at 398-99 ("[I]n McCall, this court held that the

 4   section describing the procedure for accomplishing service, ORS 19.500, also set forth a

 5   jurisdictional requirement." (Footnote omitted.)). The timing and manner of service are

 6   so closely related that this court has cast doubt on whether they ever can be separated:

 7          "[G]iven the well-established legal meaning of 'service,' which
 8          encompasses delivery of a legal document in a specific manner, if the
 9          legislature intended to refer to the 'fact' of service alone (assuming that the
10          'fact' of service could be divorced from the 'manner' of service), it would
11          need to do so explicitly, as such a meaning is not necessarily implied by an
12          unaccompanied reference to 'service.'"

13   Wal-Mart, 341 Or at 399 n 8.

14                 Because case law establishes that the manner of service is a necessary

15   component of appellate jurisdiction, we turn to taxpayers' first argument. As noted,

16   taxpayers do not contend that e-mailing a courtesy copy of the notice of appeal to the

17   department's attorneys met the requirements of ORCP 9 G. Instead, they assert that it

18   met the requirements of the general service provisions of ORCP 9 B because the e-mail

19   amounted to "delivering a copy" by "leaving it at such person's office * * * in a

20   conspicuous place therein."5

            5
                    Strictly speaking, the text of ORCP 9 B permits the document to be left "in
     a conspicuous place" only "if there is no one in charge" of the office. The parties have
     not suggested that that textual limitation creates any issue here, and we will assume for
     purposes of argument that the textual requirement of "no one in charge" imposes no
     obstacle in this case.




                                               8
 1                 In support, taxpayers rely on this court's decision in Gadda v. Gadda, 341

 2   Or 1, 136 P3d 1099 (2006). In that case, the husband, who was attempting to serve his

 3   wife with a notice of appeal, sent a copy by mail to the wife's prior attorney. The prior

 4   attorney received the notice of appeal and forwarded a copy to the wife's current attorney.

 5   The wife's current attorney received the service copy of the notice of appeal before the

 6   deadline to perform service had expired. This court concluded that the husband had

 7   completed service timely. Id. at 3. The court began by noting that the husband conceded

 8   that, because he had mailed the notice of appeal to the wrong attorney, his attempt at

 9   service was not complete on mailing. See id. at 4-6, 8 (discussing effect of McCall and

10   husband's concession). The husband nevertheless asserted that the forwarding of the

11   notice of appeal to the wife's current attorney, even though done by the prior attorney,

12   qualified as service by delivery under the general provisions of ORCP 9 B. 341 Or at 8.

13   This court agreed, concluding that the current attorney's date stamp on the forwarded

14   notice of appeal showed that it had been left "'at such person's office with such person's

15   clerk or person apparently in charge thereof'" or "'in a conspicuous place therein.'" See

16   id. (quoting ORCP 9 B). The court explained that, although "an appellant (or an

17   appellant's agent) must 'cause' the notice of appeal to be served," "cause" is a broad term.

18   Id. at 10-11. The court concluded that the husband had "caused" the notice of appeal to

19   be delivered to the wife, even though that delivery depended on the actions of people who

20   were not the husband's agents: the wife's prior attorney and the postal service. Id. at 11,

21   9.

22                 In other words, Gadda held that the specific provisions regarding service by

                                               9
 1   mailing did not abrogate the general provisions regarding service by delivery, so failure

 2   to comply with the mailing rule did not automatically mean that there was a failure to

 3   perform service. To the same effect is Stroh v. SAIF, 261 Or 117, 492 P2d 472 (1972), in

 4   which a party serving a request for judicial review had failed to comply with a statute that

 5   permitted service by mail to be effective on mailing. The court explained that the failure

 6   to meet the mailing rule still permitted reference to general service requirements: "If the

 7   statute [permitting service by mail to be complete upon mailing] is not complied with, the

 8   rule is the same as it is where there is no statute providing for notice by mail." Id. at 120

 9   (footnote omitted).

10                 The issues in both Gadda and Stroh involved a scenario in which the

11   legislature had created an additional means of service beyond "delivery" -- that is, service

12   by mail. If the statutory requirements for service by mail were met, then service was

13   complete on mailing, without requiring that the recipient had actually received the served

14   document. See Gadda, 341 Or at 4; Stroh, 261 Or at 120 (both so stating). The failure of

15   the parties in those cases to comply with the mailing rule thus did not invalidate their

16   attempts to provide notice; rather, it simply kept them from obtaining the benefit of the

17   mailing rule (service complete on mailing). The court still could examine whether the

18   parties had complied with the other, permitted forms of service.

19                 This case, however, involves a different rule that makes the logic of Gadda

20   and Stroh inapplicable here. ORCP 9 B specifically invokes ORCP 9 G when service is

21   by e-mail, and it distinguishes service by e-mail from service by "[d]elivery of a copy."

22   Under ORCP 9 B, service may be made by any of several alternative means. It may be

                                               10
 1   "made by delivering a copy to such attorney or party," or it may be "made * * * by

 2   mailing it to such attorney's or party's last known address," or (when the party is

 3   represented by an attorney) it may be "made * * * by telephonic facsimile

 4   communication device or e-mail as provided in sections F or G of this rule." The notice

 5   of appeal in this case was served, if at all, by e-mail. In that circumstance, ORCP 9 B

 6   specifically and unequivocally directs us to evaluate the propriety of service under the

 7   terms of ORCP 9 G.6

 8                 That alone would not necessarily make Gadda and Stroh distinguishable.

 9   But the first sentence of ORCP 9 G does. "Service by e-mail is prohibited" unless certain

10   conditions are met. ORCP 9 G (emphasis added). And the text of ORCP 9 G also

11   specifically indicates that actual receipt of the e-mail is not enough to constitute a legally

12   sufficient service. To complete service under ORCP 9 G, there must be both

13   confirmation of actual receipt and a preexisting written agreement between the attorneys.

14   See ORCP 9 G (written agreement is necessary to service by e-mail, but any particular e-

15   mail service occurs only once "the sender has received confirmation that the attachment

16   has been received by the designated recipient").


            6
                    If there were no ORCP 9 G, an attorney might argue that sending the
     document by e-mail constituted "delivery" service under ORCP 9 B, provided that the
     other attorney actually had received the e-mail. See Gadda, 341 Or at 6 (question before
     court was whether actual delivery was sufficient, regardless of how delivery was
     initiated); Stroh, 261 Or at 119 ("In the absence of statute [allowing service by mail to be
     complete on mailing,] the deposit of a notification in the mail is not effective as notice
     unless the notification is received." (Footnote omitted.)).




                                               11
 1                 Taxpayers' argument that they accomplished delivery under ORCP 9 B

 2   would, on the facts of this case, render ORCP 9 G a nullity. Service by e-mail would not

 3   be prohibited absent particular conditions; it would be allowed on the same terms and

 4   conditions as any other method of service by delivery. Furthermore, any service that

 5   complied with ORCP 9 G would also constitute service by delivery under the general

 6   terms of ORCP 9 B, thus rendering ORCP 9 G superfluous. We cannot circumvent the

 7   rule's text in such a fashion.

 8                 For those reasons, we cannot accept taxpayers' argument. Taxpayers may

 9   have received confirmation that the department's attorneys received the notice of appeal

10   by e-mail, but taxpayers did not have the required prior written agreement to allow

11   service by e-mail. Accordingly, under ORCP 9 G, "[s]ervice by e-mail is prohibited."

12   Taxpayers' attempt to perform service only by e-mail without complying with all the

13   terms of ORCP 9 G means that they failed to perform service.7

14                 Having concluded that taxpayers failed to serve the notice of appeal as

15   required by ORS chapter 19, we turn to taxpayers' second argument: that they

16   substantially complied with the service requirements by timely giving actual notice to the

17   department. In support, taxpayers primarily rely on the plurality opinion in Brown v.

18   Portland School Dist. #1, 291 Or 77, 628 P2d 1183 (1981).

            7
                   We note that our conclusion is limited to the facts presented here, where the
     service occurred entirely by e-mail. Our conclusion would not necessarily hold if the e-
     mail was merely a link in a larger chain of service, however (e.g., if an attorney e-mailed
     a document to a process server who then printed the document and served it in person).




                                             12
 1                 Brown involved the Oregon Tort Claims Act. The plaintiff had given

 2   notice of a tort claim by first-class mail, when the statute required either personal service

 3   or service by certified mail. Id. at 79-80. The statute added that "'[a] notice of

 4   claim * * * which is presented in any other manner than herein provided, is invalid.'" Id.

 5   at 80 (quoting former ORS 30.275(1) (1977)). A plurality of the court noted that it

 6   previously had applied the doctrine of substantial compliance to notices under the tort

 7   claims act "to avoid the harsh results of insisting on literal compliance with statutory

 8   notice provisions where the purpose of these requirements has been met." Id. at 80-81.

 9   Relying on the legislative history of the statute, the plurality concluded that the

10   legislature had "intended to confine the doctrine of substantial compliance within narrow

11   limits, but not necessarily to eliminate it." Id. at 81. The plurality held that, where the

12   plaintiff alleged that the school district had received the notice, the plaintiff had

13   sufficiently pleaded substantial compliance with the statute. Id. at 82-83.8

14                 We are not persuaded that we should extend the substantial compliance

15   holding of the Brown plurality to this case, for essentially the same reasons that we have


            8
                    A fourth justice concurred in the result, but on the independent ground that
     the plaintiff had adequately pleaded that the school district had waived its right to
     challenge the sufficiency of the notice. 291 Or at 85 (Tongue, J., specially concurring).
     Three other justices dissented in two separate opinions. Id. at 89 (Lent, J., dissenting,
     joined by Linde, J.) ("My disagreement with the majority is that the legislature has
     decreed, as commandingly as the English language permits, that substantial compliance is
     not sufficient."); id. at 94 (Peterson, J., dissenting) ("Surely, it is not necessary for the
     legislature to re-enact the amendment * * * and then add 'and this time we really mean it,'
     for the court to give effect to the clear legislative intent.").




                                                13
 1   already articulated. The very concept of service -- in contrast to the notice requirement

 2   prior to filing a tort claim -- necessarily carries with it the formally prescribed manner of

 3   service, and service in the prescribed manner is jurisdictional. The position that

 4   taxpayers espouse would read ORCP 9 G out of the service rule. Service by e-mail

 5   would not be "prohibited" absent a written agreement, because e-mail service that

 6   provided actual notice would always be effective, whether or not the attorneys had

 7   executed a written agreement. In contrast to Brown, the text of ORCP 9 G indicates a

 8   legislative intent9 to preclude service by e-mail even if the document actually was

 9   received. Compare Brown, 291 Or at 81 (asserting that Oregon Tort Claims Act

10   contained "no suggestion that the proponents or the legislature intended to preclude

11   recovery * * * where notice proper in form and content was actually received by the

12   statutorily designated official").

13                 For the foregoing reasons, we conclude that taxpayers' attempt to serve the

14   notice of appeal by e-mail was ineffective. Because taxpayers failed to timely serve their

15   notice of appeal, this court lacks jurisdiction over the appeal. Accordingly, we have no

16   choice but to dismiss the appeal.

            9
                    We use the term "legislative intent" loosely. The relevant intent behind
     ORCP 9 G is that of the Council on Court Procedures, because the legislature made no
     changes to that rule. See ORS 1.735(1) (authorizing Council to promulgate rules of
     procedure, which become effective absent action by legislature); Waddill v. Anchor
     Hocking, Inc., 330 Or 376, 382 n 2, 8 P3d 200 (2000), adh'd to on recons, 331 Or 595, 18
     P3d 1096 (2001) ("[U]nless the legislature amended the rule at issue in a particular case
     in a manner that affects the issues in that case, the Council's intent governs the
     interpretation of the rule.").




                                               14
 1                 We offer a final observation. The use of e-mail for the transmittal of court

 2   documents is ubiquitous, and this court relies on e-mail and Internet- and server-based

 3   communications for much of its work. We are not sure that the restrictions that the

 4   Council on Court Procedures imposed on e-mail service when it adopted ORCP 9 G in

 5   2008 reflect the realities of legal practice today, a short four years later. The harsh result

 6   required by the text of the rule here seems -- at least on its face -- unnecessary to the

 7   purposes of the rule.10 Although we are bound by the text of ORCP 9 G, it may be

 8   appropriate for the Council to reexamine the rule's limits on e-mail service in light of

 9   current practices among lawyers.

10                 The appeal is dismissed.




            10
                    The dual requirements -- preexisting written agreement and confirmation of
     receipt -- add little to each other. If e-mail service occurs only when the recipient
     acknowledges actual receipt, there seems no reason to also require a preexisting written
     agreement allowing service by e-mail. We do not see what a preexisting agreement adds
     when the served attorney has confirmed receipt. Conversely, if an attorney has agreed in
     writing to accept service by e-mail, the attorney has necessarily committed to monitor his
     or her e-mail account for documents filed in that case and to accept any risk associated
     with that method of delivery. It seems largely superfluous to make the efficacy of service
     turn on the opposing attorney confirming actual receipt of each document.




                                               15